Citation Nr: 0803113	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  03-22 299	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left knee. 

2. Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and November 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1. The veteran's degenerative arthritis of the left knee is 
manifested by loss of motion and pain and his left knee 
flexion is limited to 120 degrees.

2. The veteran does not have instability, locking, 
subluxation, or any additional orthopedic impairment in his 
left knee. 

3. PTSD was not manifested during active duty service or 
within one year after separation from service and is not 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for degenerative arthritis of the left knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 
5010 (2007).

2. The criteria for the establishment of service connection 
for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2004, 
January 2005, and June 2005. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. The veteran was not provided notice of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006). However, the denial of the claims in the instant 
decision makes the notification error non-prejudicial.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. Service medical 
records and private medical records are associated with the 
claims file. Additionally, the veteran was afforded a VA 
examination in connection with his left knee claim. Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Analyses

Initial rating in excess of 10 percent for degenerative 
arthritis of the left knee 

The veteran contends his service-connected degenerative joint 
disease of the left knee warrants a rating in excess of 10 
percent. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41. Because the veteran is challenging the 
initially assigned disability rating, it has been in 
continuous appellate status since the original assignment of 
service connection. The evidence to be considered includes 
all evidence proffered in support of the original claim. 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board also considered whether an increased evaluation was 
warranted under other Diagnostic Codes pertaining to knee 
disabilities; however, there is no evidence of ankylosis of 
the right knee to warrant a rating under Diagnostic Code 
5256, no evidence of malunion or nonunion of the tibia and 
fibula to warrant a rating under Diagnostic Code 5262 for 
impairment of the tibia and fibula, no evidence of genu 
recurvatum (hyperextension) with weakness and insecurity in 
weight bearing to warrant a rating under Diagnostic Code 
5263. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 
5263. Additionally, there is no evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, to warrant a rating under 
Diagnostic Code 5258, or removal of the semilunar cartilage, 
to warrant a rating under Diagnostic Code 5259. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. For purpose of rating 
disability from arthritis, the knee is considered a major 
joint. 38 C.F.R. § 4.45(f). The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995). The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures. It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40. The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. 
§ 4.45.  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II. Under Diagnostic Code 5260, a noncompensable rating 
will be assigned for limitation of flexion of the leg to 
60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260. Under Diagnostic Code 5261, a 
noncompensable rating will be assigned for limitation of 
extension of the leg to 5 degrees; a 10 percent rating will 
be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

In order to receive a 20 percent rating for degenerative 
arthritis of his knee, the veteran must show that he has 
degenerative arthritis of his left knee confirmed by an X-ray 
and that the limitation of motion in his left knee flexion is 
at least 30 degrees or limitation of his left knee extension 
is at least 15 degrees.  See 38 C.F.R. § 4.71(a) Diagnostic 
Codes 5003, 5260, and 5261. 

A fee based VA examination, from March 2003, reflects that 
the veteran has degenerative arthritis of the left knee 
confirmed by X-ray reports. However, the examiner found that 
the veteran did not have ankylosis, subluxation, locking, 
joint effusion, or crepitus. He also noted that the range of 
motion for the veteran's left knee was 0 degrees extension 
and 120 degrees flexion. The veteran also underwent a 
December 2005 VA examination. At the examination, the veteran 
reported that he could do most activities, but that his left 
knee flares up after standing for more than 15 minutes. Upon 
physical examination, the veteran had a range of motion in 
his left knee of 0 degrees extension and 125 degrees flexion. 
The examiner noted that the veteran did not have left knee 
instability. 

The veteran has repeatedly complained of pain associated with 
his left knee. Nevertheless, the veteran has consistently 
demonstrated that he is able to fully extend his leg. 38 
C.F.R. § 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Without competent medical 
evidence showing a compensable limitation of motion in the 
veteran's left knee, the veteran's claim for a rating in 
excess of 10 percent for degenerative arthritis of the left 
knee is denied.




Service connection for PTSD

The veteran alleges that he has PTSD, which was caused by 
stressors during active duty service. Having carefully 
considered the record, the Board finds that the evidence does 
not contain credible supporting evidence to verify the 
veteran's alleged stressors. Thus, the veteran's claim for 
service connection for PTSD will be denied. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury diagnosed 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran is not shown to have served in combat, and the 
veteran has not alleged that he participated in combat 
action. Thus, credible supporting evidence of the stressor is 
required. Cf.  38 U.S.C.A § 1154(b) (Providing in substance 
that in the case of veterans of combat, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service- connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary); see 38 C.F.R. § 3.304(d).

Instead, the veteran alleges that his alleged PTSD emanates 
from his service as a stock control and accounting 
specialist, (i.e., a supply clerk) working in military 
occupational specialty 76P20, with a maintenance company in 
Korea - Company C, 707th Maintenance Battalion, 7th Infantry 
Division. In various documents, the veteran alleges that 
"alot" of soldiers were killed in his area, but that these 
casualties were not reported "because of the Vietnam War." 
The veteran does not further amplify his otherwise 
inexplicable comment that the alleged deaths of his fellow 
soldiers were not reported because of the Vietnam conflict. 

He alleged that there were soldiers who were killed "in 
[his] village," and that when he and his fellow soldiers 
went into the village, (in this apparent non-combat area) 
they did so with full combat gear, including steel helmet and 
weapon. See Stressor statement, dated August 25, 2004. The 
veteran argues that in order to have PTSD, one did not "have 
to be in combat in 'the Nam'." See authorization for release 
of medical records, dated August 25, 2004. However, the 
veteran also reports he can remember no names of fellow 
service members killed. 

There is no evidence to substantiate that the veteran was 
exposed to the claimed stressors, or indeed that such 
stressors occurred. First, the veteran's service medical 
records are negative for any psychiatric complaints or 
treatments. In an April 2005 statement, the veteran reports 
that he sought treatment soon after his discharge from active 
service, but the records are not available. To the extent 
that these records may have corroborated the veteran's 
current account of his claimed stressors, (now 39 years after 
service), in that they may have been generated shortly after 
the completion of his military service, the veteran advised 
the RO that he attempted to secure these records, but that 
the facilities only maintained these documents for a limited 
period of time. There is no obligation on the part of VA to 
attempt to obtain records of the treatment the veteran 
alleges, as he thus acknowledges that such records do not 
exist.  Counts v. Brown, 6 Vet. App. 473, 477 (1994).  

Nor are the veteran's account of the claimed stressors 
substantiated by other evidence of record. While the veteran 
has been diagnosed to have PTSD, the diagnosis in and of 
itself is not sufficient to grant the claim, absent evidence 
of a qualifying stressor. For example, in an October 2004 
letter, John C. Lindgren, M.D. relates his the veteran's 
account of in-service stressors, as detailed above.

However, it is well-settled law that the explicit or implicit 
opinion of the physician that the appellant is truthful is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant); see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); (where a 
veteran with service-connected PTSD sought service connection 
for the residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386).


The veteran also submitted statements from his wife, friend, 
and nephew regarding their observations about his changed 
mental state following active service. The lay statements 
from friends and family that were not in Korea with the 
veteran are competent to report the makers' observations of 
what they have observed of the veteran's post-service 
behaviors, but they are not competent to substantiate the 
veteran's claimed in-service stressors. "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

The veteran was notified by a June 2005 letter from the RO to 
him of the importance of providing specific details of his 
alleged stressors in order to conduct a meaningful Joint 
Services Records Research Center (JSRRC) search. Based on 
information provided by the veteran, the RO obtained a JSRRC 
report to help him obtain credible supporting evidence of an 
in-service stressor. To the extent that the veteran has 
provided an account of such stressors, they are not 
verifiable as they lack sufficient detail as shown by a July 
2007 JSRRC report. The results of the JSRRC report showed 
that they could not confirm that the veteran participated in 
combat activities or was located in the demilitarized zone. 
Since the veteran could not remember the names of the 
casualties, the JSRRC report could not confirm that the 
casualties occurred.  

The Board finds that there is no credible supporting evidence 
to document the veteran's alleged in service stressors. 
Without credible supporting evidence for the veteran's 
allegations of in service stressors, the veteran's claim for 
PTSD is denied. 38 C.F.R. § 3.304(f) (2007). 



					ORDER

A rating in excess of 10 percent for service-connected 
degenerative joint disease of the left knee on account of 
limitation of motion and pain is denied. 

Service connection for PTSD is denied. 




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


